UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

DANIEL PASSERO,
                                   Plaintiff,

       v.                                                       1:17-CV-1296
                                                                (TJM/CFH)

MEREDITH SCHULZ, Washington County
APS Case Worker, ANDREW WILLIAMSON,
Washington County APS Case Worker,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

       This pro se action, brought pursuant to 42 U.S.C. § 1983, alleges that Defendants,

who are Adult Protective Services Case Workers assigned to assist Plaintiff with the

issues caused by his disabilities, violated Plaintiff’s Fifth and Fourteenth Amendment

rights by failing to provide proper care and services. Plaintiff alleges that Defendants

failed to assist him with housing and failed to insure he received proper medical care for

his periodontitis, which led to more serious medical conditions. In his Amended Complaint

Plaintiff also seeks relief pursuant to state law. The Court referred the action to the Hon.

Christian F. Hummel, United States Magistrate Judge, for a Report-Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

       The Report-Recommendation, dated August 6, 2018, recommends that the Court


                                                1
dismiss Plaintiff’s Amended Complaint without prejudice to filing any state-law claims he

has in state court. See dkt. # 11. Magistrate Judge Hummel finds that Plaintiff has failed

to state a claim for a violation of his Fourth Amendment equal protection or Fifth

Amendment due process rights, even though he has been granted the opportunity to

replead. Such claims, he concludes, should be dismissed with prejudice.

       Plaintiff filed timely objections to the Report-Recommendation. See dkt. # 12.

While Plaintiff’s objections concentrate on Defendants’ alleged failure to provide

appropriate treatment for his periodontal disease, the Court finds that the objections could

be considered a general objection to Magistrate Hummel’s findings and will address them

in that way. When objections to a magistrate judge’s Report-Recommendation are

lodged, the Court makes a “de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” See 28

U.S.C. § 636(b)(1). After such a review, the Court may “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge. The judge may

also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       Having reviewed the record de novo and having considered the issues raised in the

Plaintiffs’ objections, this Court has determined to accept and adopt the recommendation

of Magistrate Judge Hummel for the reasons stated in the Report-Recommendation.

       It is therefore ORDERED that Plaintiff’s objections to the Report-Recommendation

of Magistrate Judge Hummel, dkt. # 12, are hereby OVERRULED. The Report-

Recommendation, dkt. # 11, is hereby ACCEPTED and ADOPTED, and the Plaintiff’s



                                             2
Amended Complaint is hereby DISMISSED with prejudice as to Plaintiff’s federal claims.

Such dismissal, however, is without prejudice to the Plaintiff commencing an action in

state court to address any state-law claims he has. The Court takes no position on

whether Plaintiff could succeed on such claims. The Clerk of Court is directed to CLOSE

the case.




      IT IS SO ORDERED.

      Dated:March 25, 2019




                                             3
